Case 6:19-cv-01533-MJJ-PJH Document 18 Filed 10/02/20 Page 1 of 2 PageID #: 1006




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION

 LORRAINE FRANCIS GOZZETTI                                       CASE NO. 6:19-CV-01533

 VERSUS                                                          JUDGE JUNEAU

 COMMISSIONER OF SOCIAL                                          MAGISTRATE JUDGE HANNA
 SECURITY

                                                  JUDGMENT

          For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein, after an independent review of the record, noting the

 absence of any objection, and having determined that the findings and

 recommendations are correct under the applicable law;

          IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner=s

 decision is REVERSED and REMANDED to the Commissioner pursuant to the

 fourth sentence of 42 U.S.C. ' 405(g).1 More particularly, the Commissioner is

 instructed to re-evaluate the weight to be given to the opinions of Dr. Walker. The

 claimant should be afforded the opportunity to submit updated medical evidence and

 to testify at another hearing.




          1
                    A fourth sentence remand constitutes a final judgment that triggers the filing period for an EAJA
 fee application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552, 553 (5th Cir. 1993).
Case 6:19-cv-01533-MJJ-PJH Document 18 Filed 10/02/20 Page 2 of 2 PageID #: 1007



      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 2nd day of

October, 2020.



                                        ______________________________
                                        MICHAEL J. JUNEAU
                                        UNITED STATES DISTRICT JUDGE
